DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 11/19/2021 has been entered. Claim 1 has been amended, and no additional claims have been added or cancelled. Accordingly, claims 1, 3-4, and 10-11 are pending and are under examination.
Claim Interpretation
	With regard to the newly-claimed magnetic permeability of 1.001-1.002, which (as-claimed) is a dimensionless quantity; it is known in the art for magnetic permeability to commonly be expressed as relative magnetic permeability – that is, magnetic permeability of a given material divided by the magnetic permeability of air (which is substantially identical to the magnetic permeability of a vacuum defined as μ0, which is about 4π×17-7 H/m). Thus, 4π×17-7 H/m divided by 4π×17-7 H/m is 1 (dimensionless). Thus, in the interest of compact prosecution, although the claims do not specify that the magnetic permeability is relative magnetic permeability, the limitation will be treated as such.
Hemanthkumar (US 20190100415 A1) has been provided in the “Citation of Pertinent Prior Art” section below, for additional context of magnetic permeability in austenitic steels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kankawa (US Patent No. 6,051,184; of record) in view of Takeda (US Patent No. 6,254,661; of record), Salahinejad ("Fabrication of Nanostructure Medical-Grade Stainless Steel by Mechanical Alloying and Subsequent Liquid-Phase Sintering"; of record), and Meyer-Kobbe (US Pub No. 2014/0364960; of record), and Forbes Jones et al. (US 20140238552 A1).
Regarding Claim 1, Kankawa discloses a method in which a mixture of a metal powder and an organic binder is used as a raw material and injection-molded and the molded body is then debound and sintered to provide an intended product (Column 1, lines 49-54 teaching the claimed). Kankawa further discloses an example where polyoxymethylene and polypropylene were put in a pressure kneader at 160°C followed by SUS316L powder, paraffin wax, polypropylene, and polyvinyl butyral put in a kneader for 40 minutes (Column 4, lines 29-33 teaching the claimed “heating and kneading the first alloy powder with plastic,” where SUS316L is considered the first alloy powder and the polymers are considered plastics). Kankawa further discloses the kneaded body was taken out and pulverized to provide a moldable composition (Column 4, lines 34-35 teaching the claimed “and granulating”) which was injection molded to provide a molded body (Column 4, lines 35-36 teaching the claimed “injection molding”), and put directly in a sintering furnace (Columns 3-4, lines 66-14 teaching the claimed “sintering the second alloy powder kneaded with plastic to obtain stainless steel”). The examiner notes that Kankawa does not explicitly state the product as stainless steel, but the use of commercially available SUS316L powder results in a stainless steel product. 

However, Takeda discloses a method for producing metal powder from molten metal (Column 3, lines 26-27 teaching the claimed “smelting metal material”). Takeda discloses the method utilizes successive pulverizing of molten metal by gas and liquid, combining gas atomizing and water atomizing (Column 4, lines 5-9 teaching the claimed “and atomizing”) to produce metal powder (teaching the claimed “and powdering the smelted metal material to obtain a first alloy powder”). Takeda teaches that this method of combining gas and water atomization produces metal powder having fine particle size, spherical or granular shape, and a low oxygen content in a large scale with low cost (Column 7, lines 45-51). Takeda further discloses Example 1, in which SUS 316L was atomized under the method and the powder obtained was suitable for the metal injection molding (MIM) process (Column 8, lines 23-52).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the method disclosed by Takeda to obtain the SUS 316L powder for the sintering process disclosed by Kankawa in order to achieve fine particle size, spherical shape, and low oxygen content in a large scale with low cost. 
Modified Kankawa discloses all of the claim limitations as set forth above for claim 1, but does not disclose wherein before heating and kneading the first alloy powder with plastic, the method further comprising detecting a mass fraction of manganese in the first alloy powder, and if the mass fraction of manganese in the first alloy powder is less than 12%, adding a predetermined amount of manganese-containing material to the first alloy powder to obtain a 
However, Salahinejad teaches that the harmful effects of nickel ions have motivated development of nickel-free alloys for medical purposes including P558 with a composition of Fe-17Cr-10Mn-3Mo-0.4Si-0.5N-0.2C (Introduction, Paragraph 2). 
Salahinejad discloses a method in which P558 and Mn-11.5Si alloy powders were processed by mechanical alloying of Fe, Cr, Mn, Mo, Si, and C (Experimental Work, Paragraph 1 teaching the claimed “before heating and kneading the first alloy powder with plastic”). 
The examiner notes that the mass fraction of manganese, as well as all other elemental powders in the stainless steel mixture, must have been detected in order to determine the appropriate composition, teaching the claimed “detecting a mass fraction of manganese in the first alloy powder.” 
Salahinejad further discloses that the stainless steel powder is mixed with 6 wt% additive powder (Experimental Work, Paragraph 3, teaching the claimed “if the mass fraction of manganese in the first alloy powder is less than 12%, adding a predetermined amount of manganese-containing material to the first alloy powder”). Salahinejad teaches that the additive increases sintered density (Figure 2) and decreases pores (Figure 3). Salahinejad discloses that the additive-containing sample exhibits the final chemical composition of Fe-16Cr-14.7Mn-2.8Mo-1Si-0.47N-0.19C (Results and Discussion, Final Paragraph), teaching the claimed “to obtain a second alloy powder having a mass fraction of manganese of 12-15%”, the claimed “wherein a mass fraction of chromium in the second alloy powder is 15.5-17.5, the claimed “wherein a mass fraction of nickel in the second alloy powder is not more than 0.2%”, the claimed “wherein a mass fraction of phosphorus, sulfur, carbon, oxygen, and nitrogen in the 
Therefore, it would have been obvious for one of ordinary skill in the art to utilize the stainless steel composition and additive disclosed by Salahinejad in the process disclosed by modified Kankawa in order to produce a nickel-free austenitic stainless steel with high sintered density and decreased pores for medical purposes.
However, although Salahinejad appreciates the use of molybdenum (see second paragraph on col. 1 of page 2998 of Salahinejad), as the final composition contains 2.8 wt% of Mo, Salahinejad is silent regarding the Mo content being within the claimed range of 3.0-4.0 wt %, and is silent regarding the stainless steel’s magnetic permeability.
Meyer-Kobbe discloses a nickel-free stainless steel composition which includes 3-4 wt% molybdenum ([0014]). Meyer-Kobbe discloses an example stainless steel composition containing 16.5 wt% Cr, 12 wt% Mn, 4 wt% Mo, 0.70 wt% N, 0.20 wt% C, and 66.6 wt% Fe ([0025]). Meyer-Kobbe teaches that molybdenum increases the resistance to pitting corrosion in reducing environments but is also a strong carbide former which is a disadvantage when producing stents because it promotes crack formation [0014], [0025], [0043]. Meyer-Kobbe teaches that compositions with 3-4 wt% Mo result in excellent polishability and a defect-free surface without indentations or ridges [0141].

However, Meyer-Kobbe is silent regarding the stainless steel’s magnetic permeability.
Forbes Jones teaches a method of processing a workpiece to inhibit precipitation of intermetallic compounds which includes at least one of thermo-mechanically processing and cooling a workpiece including an austenitic alloy (Abstract).
Forbes Jones further teaches that in some embodiments, an austenitic alloy processed according to a method of the present disclosure may be non-magnetic [0072]. This characteristic may facilitate use of the alloy in applications in which non-magnetic properties are important [0072]. Such applications include, for example, certain oil and gas drill string component applications [0072]. Certain non-limiting embodiments of the austenitic alloy processed as described herein may be characterized by a magnetic permeability value (µr) within a particular range. In various non-limiting embodiments, the magnetic permeability value of an alloy processed according to the present disclosure may be less than 1.01, less than 1.005, and/or less than 1.001 [0072], which overlaps with the claimed range of 1.001-1.002. In various embodiments, the alloy may be substantially free from ferrite [0072]; one of ordinary skill in the steel arts recognizes that austenite is a steel microstructure that is non-magnetic (in other words, a steel consisting of 100% austenite would have a relative magnetic permeability of 1.000), and that ferrite is a magnetic microstructure of steel. Thus, stating that the austenitic alloy is substantially free from ferrite is equivalent to stating that the steel microstructure is as purely ergo, is non-magnetic, ergo, has an extremely low magnetic permeability, such as, as close to 1.000 as possible.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed magnetic permeability of 1.001-1.002 in modified Kankawa’s alloy, as taught by Forbes Jones, as doing so would alloy for use of the alloy in applications in which non-magnetic properties are important (Forbes Jones, 0072).
Regarding Claim 3, modified Kankawa discloses all of the claim limitations as set forth above for claim 1 and further discloses the additive is Mn-11.5Si alloy powder (Salahinejad, Introduction, Paragraph 3 teaching the claimed “wherein the manganese-containing material comprises at least one of pure manganese, manganese iron powder, or other manganese-containing compound”).
Regarding Claim 4, modified Kankawa discloses all of the claim limitations as set forth above for claim 1 and further discloses a ratio of metal alloy powder of 100 parts by weight and binders of 7.8 parts by weight in the injection moldable composition (Kankawa, Example 1 teaching the claimed “wherein a mass percentage of the plastic relative to the first alloy powder is 6-10%”).
Regarding Claim 11, modified Kankawa discloses all of the claim limitations as set forth above for claim 1 and further discloses the binder composition includes polyoxymethylene (Kankawa, Column 1, lines 55-56 teaching the claimed “wherein the plastic is polyoxymethylene”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kankawa in view of Takeda, Salahinejad, and Meyer-Kobbe, and Forbes Jones, as applied to claim 1 above, and further in view of Han (US Pub No. 2018/0327579; of record).
Regarding Claim 10, modified Kankawa discloses all of the claim limitations as set forth above for claim 1, but does not disclose wherein the particles obtained from granulation are cylindrical and have a diameter of 2-5 mm and a length of 3-6 mm.
However, Han teaches a binder composition that can be added to a metal or alloy powder including a selection of stainless steel ([0018]). Han teaches that the resulting feedstock exhibits high fluidity useful for low-pressure powder molding technology ([0012], [0022]). Han discloses an example in which aluminum powder is mixed with the binder and the feedstock was granulated into granules having a size of about 5 mm and charged into an injection molding machine to produce a dog bone shaped product (Example 17, [0074]). Han further discloses an example in which stainless steel powder is mixed with the binder and the feedstock was crushed into about 3 mm granules prior to molding (Example 18, [0075]). Examples 14 through 19 show that feedstocks are typically granulated to sizes between less than 2 mm and 5 mm regardless of the molding technique. The examiner interprets granules to mean cylindrical in shape where the size disclosed by Han applies for both the diameter and length, teaching the claimed “wherein the particles obtained from granulation are cylindrical and have a diameter of 2-5 mm and a length of 3-6 mm.” 
Given the examples stated by Han, it would have been obvious for one of ordinary skill in the art at the time of filing to use a typical granule size between less than 2 mm to 5 mm after pulverizing the feedstock for the process disclosed by modified Kankawa in order to maintain a composition useful for low pressure powder molding technology as taught by Han.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
	With regard to the argument that “Salahinejad’s composition does not include nickel, phosphorus, sulfur, carbon, oxygen, and nitrogen” (see end of page 4 to page 5 of arguments), claim 1 only states “a total mass fraction of phosphorus, sulfur, carbon, oxygen and nitrogen is not more than 1%”; the claim does not positively require a minimum amount of any of these elements, but rather, only limits a total maximum amount. In other words, the total sum of the claimed nickel phosphorus, sulfur, carbon, oxygen, and nitrogen contents can be from 0-1% (i.e. inclusive of 0% or each and/or all of the listed elements).
	With regard to the argument that “a mass fraction of molybdenum of the final chemical composition in Salahinejad is 2.8 % which is not within the claimed range of 3-4%” (see page 5 of arguments), the claimed composition states that “the second alloy powder” has an Mo percentage of 3-4%, not the final composition. Note that the second alloy powder as claimed is formed from a combination of the first alloy powder, plastic, and manganese-containing material to obtain the claimed second alloy powder, which is then subjected to further processing steps such as sintering, which may vary the final composition to some degree (due to, for example, sintering affecting the plastic, and the open-ended “comprising” step allowing for additional processing steps such as, for example, further modifying the composition). Also note that Salahinejad also teaches a P558 alloy with a composition of Fe-17Cr-10Mn-3Mo-0.4Si-0.5N-0.2C (Introduction, Paragraph 2), and Meyer-Kobbe discloses an example stainless steel composition containing 16.5 wt% Cr, 12 wt% Mn, 4 wt% Mo, 0.70 wt% N, 0.20 wt% C, and 66.6 wt% Fe ([0025]). Meyer-Kobbe teaches that molybdenum increases the resistance to pitting 
	With regard to the applicant’s argument that “Meyer-kobbe fails to disclose that the increase in the Mo content will affect magnetic permeability property. Thus, it would not be obvious for one of ordinary skilled in the art to modify the composition to include 3-4 wt% Mo as disclosed by Meyer-Kobbe in order to obtain the stainless steel with low magnetic permeability”, as discussed above, Meyer-Kobbe does disclose the claimed Mo content; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Citation of Pertinent Prior Art
	Hemanthkumar (US 20190100415 A1) states in [0008]: “It is not the case that such stainless steel is wholly non-magnetic. As is known in the art, the degree of magnetic response or magnetic permeability is derived from the microstructure of the steel. A totally non-magnetic material has a relative magnetic permeability of 1. Austenitic structures are totally non-magnetic and so a 100% austenitic stainless steel would have a permeability of 1, but in practice this is not achieved. There is always a small amount of ferrite and/or martensite in the steel and so permeability values are always above 1. Typical magnetic permeability values for standard austenitic stainless steels are usually in the order of 1.05-1.1, but in austenitic steels for MRI purposes it can be as low as 1.004. The term "non-ferromagnetic" is used herein to denote any metal material having a magnetic permeability within the range 1.000-1.15, and so encompasses 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735